Citation Nr: 0120623	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. B.



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1950, and from May 1953 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1998 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which it was determined that claims 
for service connection for hearing loss and tinnitus had not 
been reopened.

A personal hearing was held in May 2001 before the 
undersigned Member of the Board, sitting at the RO in New 
Orleans.


FINDINGS OF FACT

1.  In July 1988, the RO denied service connection for 
bilateral high frequency hearing loss and tinnitus.  The 
veteran was notified of that decision, and of appellate 
rights and procedures; no appeal was received within the 
appropriate time period for such action.

2.  The evidence received since July 1988 is both new and 
material with regard to the veteran's claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.

3.  Bilateral hearing loss that is currently manifested is 
shown to be the product of inservice exposure to aircraft 
noise.

4.  Tinnitus that is currently manifested is shown to be 
related to hearing loss.


CONCLUSIONS OF LAW


1.  The RO's July 1988 decision, wherein claims of 
entitlement to service connection for bilateral high 
frequency hearing loss and tinnitus were denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's July 1988 
decision serves to reopen the veteran's claims of entitlement 
to service connection for hearing loss and tinnitus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. §§ 3.303, 3.385 (2000).

4.  Tinnitus is proximately due to or the result of service-
connected bilateral hearing loss.  38 C.F.R. §§ 3.102, 
3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.


In the instant case, service connection for bilateral high 
frequency hearing loss and tinnitus was denied by the RO in 
July 1988, following review of evidence that included the 
veteran's service medical records and the report of a March 
1988 VA audiometric examination.  The RO found that, while 
service medical records revealed high frequency hearing loss, 
the veteran's hearing was within normal limits on service 
separation.  The RO also found that his service medical 
records did not reflect complaints of ringing in the ears.

The veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter from the veteran 
dated August 15, 1988.  Review of the veteran's claims folder 
does not reveal that an NOD was received by VA within one 
year thereafter.  The RO's July 1988 decision, accordingly, 
is final, and can be reopened, as indicated above, only upon 
the receipt of evidence that is both new and material.

The evidence received subsequent to July 1988 includes the 
report of a November 1998 private audiogram, indicating a 
precipitous, severe high frequency sensorineural hearing loss 
from 3000 to 8000 hertz, complaints of bilateral high pitched 
ringing tinnitus, and a history of noise exposure in military 
service.  The evidence also includes a November 1998 
statement from a private physician, noting that the veteran 
had a history for significant noise exposure from military 
service, that the report of a November 1998 audiogram showed 
bilateral high frequency sensorineural hearing loss 
compatible with noise exposure, and an opinion that the 
veteran's history of noise exposure was directly related to 
the hearing loss now shown.  The report of a May 1999 VA 
audiological examination includes comments by the examiner 
that a review of military files indicated that the veteran 
was discharged from military service with a mild bilateral 
high frequency sensorineural hearing loss, and that a 
"possibility of tinnitus secondary to hearing loss was 
possible."  Finally, the evidence includes testimony 
presented at a personal hearing by the veteran and a fellow 
former serviceman, to the effect that the veteran had been 
exposed to loud and persistent aircraft noise while in 
service.


The Board finds that this evidence is new.  It presents new 
information, in the form of findings that the veteran had 
been exposed to loud noise while in service, and in the form 
of opinions rendered by physicians following review of 
pertinent records, to the effect that there was a 
relationship between that inservice noise exposure and the 
veteran's current hearing loss, and to the effect that 
tinnitus may be related to that hearing loss.  No such 
opinions, premised upon a review of the records, had 
previously been associated with the veteran's claims folder.  
In addition, these statements are material, in that the 
information contained therein bears directly upon the issue 
before VA, which is whether bilateral hearing loss and 
tinnitus were incurred in or aggravated by active service, or 
are otherwise related to that service.  

In brief, this evidence is both new and material.  As such, 
it serves to reopen the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.

In addition, this evidence demonstrates that service 
connection for both bilateral hearing loss and tinnitus 
should be granted.  It shows that the veteran's current 
bilateral hearing loss (which is shown on VA examination in 
May 1999 to be of such severity as to constitute a disability 
for VA purposes, under 38 C.F.R. § 3.385 (2000)) is deemed by 
a physician, upon review of the veteran's medical records, to 
be the product of inservice noise exposure; that is, that the 
veteran's current bilateral hearing loss was incurred during 
his period of active service.  It therefore follows that 
service connection for bilateral hearing loss is warranted.  
Likewise, this evidence shows that the veteran's tinnitus was 
related to his bilateral hearing loss (which is now service 
connected), in that, in the opinion of the VA examiner in May 
1999, tinnitus was possibly secondary to such hearing loss.  
Under the provisions of 38 C.F.R. § 3.310(a) (2000), service 
connection can be awarded for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  The Board finds that, with benefit of the 
doubt resolved in the veteran's favor, service connection for 
tinnitus, as secondary to service-connected bilateral hearing 
loss, is appropriate.  38 C.F.R. § 3.102 (2000).

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been submitted with regard to 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus, and these claims have been 
reopened.  In addition, service connection for bilateral 
hearing loss and tinnitus is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 



